 Case 17-07025        Doc 128      Filed 08/13/20 Entered 08/13/20 16:42:15              Desc Main
                                    Document     Page 1 of 2



SO ORDERED.

SIGNED this 13 day of August, 2020.




                                                        John T. Laney, III

                                           United States Bankruptcy Judge


                      IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE MIDDLE DISTRICT OF GEORGIA
                                 VALDOSTA DIVISION


COREY KUPERSMITH,                                 *            Chapter 13
                                                  *
       Plaintiff,                                 *
                                                  *            Bankruptcy Case No: 16-70733jtl
       vs.                                        *
                                                  *            Adversary Proceeding No: 17-7025
DAVID McCUTCHEON,                                 *
                                                  *
       Defendant.                                 *

                                 ORDER SCHEDULING TRIAL

       A Final Pre-Trial Order has been entered in this case. This adversary proceeding is

scheduled for trial on November 3, 2020 at 10:00 a.m. in the United States Bankruptcy

Court, One Arsenal Place, 901 Front Avenue, Suite 309, Columbus, Georgia 31901. All

parties, attorneys, and witnesses shall wear face masks and practice CDC guidelines for social

distancing by staying at least six (6) feet from one another and shall stay at least ten (10) feet

from all court staff. All exhibits anticipated to be used during the hearing shall be exchanged

with the other side not later than noon on Friday, October 30, 2020. Each attorney is responsible
 Case 17-07025       Doc 128      Filed 08/13/20 Entered 08/13/20 16:42:15            Desc Main
                                   Document     Page 2 of 2



for bringing adequate copies and the originals of each exhibit, if necessary, to the courtroom at

the time of the hearing. If the exhibits can be arranged in notebook form the counsel are urged to

do so.

                                    END OF DOCUMENT
